Citation Nr: 1142738	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  04-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for left upper lid ptosis.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from October 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board would note that when the claim originally came before the Board, the issues that were on appeal were as follows:

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for otitis externa. 

2.  Entitlement to service connection for otitis externa. 

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for swelling of the feet. 

5.  Entitlement to an initial evaluation in excess of 10 percent for paresthesias of the right foot. 

6.  Entitlement to an initial evaluation in excess of 10 percent for paresthesias of the left foot. 

7.  Entitlement to service connection for headaches. 

The Board issued a Decision/Remand in October 2006.  In that action, the Board denied the appellant's request for increased ratings for parasthesias of the right and left feet.  It also denied entitlement to service connection for swelling of the feet and a sleep disorder.  Moreover, the Board then reopened the appellant's claim involving otitis externa, and then granted service connection for said disorder.  The remaining issue, that of entitlement to service connection for headaches, was remanded to the RO for additional action.  

The claim was subsequently returned to the Board and in January 2008, the Board denied entitlement to service connection for headaches.  The appellant was informed of that decision and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  In a July 2008 Joint Motion to the Court, the parties requested that the Board's January 2008 decision with respect to headaches be vacated and the case be returned to the Board for further action. 

During the pendency of the appeal for service connection for headaches, the appellant disagreed with a June 2007 rating decision which denied increased ratings for type II diabetes mellitus; facial twitching and spasm, left side of face; and left upper lid ptosis as well as service connection for sleep disorder.  The appellant perfected his appeal and these issues, along with the issue involving headaches, which was remanded by the Court to the Board, were collated or combined together for the purpose of judicial expedience.  

As such, when the Board issued its next action, the issues that were before the Board were as follows:

1.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability. 

3.  Entitlement to an increased evaluation for service-connected diabetes mellitus, type II, currently rated as 20 percent disabling. 

4.  Entitlement to an increased evaluation for service-connected facial twitching and spasm, left side of face, currently rated as 20 percent disabling. 

5.  Entitlement to an increased evaluation for service-connected left upper lid ptosis, currently rated as 10 percent disabling. 

All nine issues were docketed under the number shown on the front page of this action.  Upon reviewing the claim, the Board then issued a Decision/Remand in February 2009.  In that action, the Board awarded a 40 percent disability rating for the appellant's service-connected type II diabetes mellitus.  It also granted service connection for headaches.  However, entitlement to service connection for a sleep disorder, to include as being secondary to a service-connected disability, was denied.  The issues of entitlement to increased ratings for facial twitching and spasm of the left side of the face and left upper lid ptosis were the issues remanded for further development.

The claim was once again returned to the Board.  The issues that were returned to the Board for review included entitlement to increased disability evaluations for facial twitching and spasm of the left side of the face, left upper lid ptosis, and headaches.  The Board then issued a decision on all three issues.  It did so in an action issued in October 2009.  In that action, the Board denied the appellant's claim for a rating in excess of 20 percent for facial twitching and spasm of the left side of the face, for a rating in excess of 10 percent for left upper lid ptosis, and for increased ratings for headaches prior to April 10, 2009, and after that date.

The appellant was provided with a copy of that rating action and he appealed the Board's decision to the Court.  Both parties, the appellant's private attorney and the Office of General Counsel for VA, submitted briefs in support of their respective arguments.  Upon review of all of the evidence, the Court then issued a Memorandum Decision in April 2011.  The Court vacated the Board's action with respect to its denial of an increased rating for left lid upper ptosis, and then affirmed the remaining actions by the Board.  The claim has since been returned to the Board for further action in accordance with the instructions provided by the Court in the Memorandum Decision.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court vacated the Board's previous denial of the appellant's claim for an increased rating for left upper lid ptosis, currently rated as 10 percent disabling.  The Court found that the Board should not have relied upon a VA medical examination of April 2009 because said examination may not have provided accurate information with respect to the ptosis disability.  The Court concluded that the reliance on the symptoms and manifestations noted during that examination may not have been an adequate representation of the symptoms produced by the service-connected disorder because those findings may have been distorted by medications used to treat another service-connected disorder.  Hence, the Court determined that an examination of the eye should have been provided during a period of flare-ups so that a determination could be made as to the impact of the appellant's service-connected facial spasms on his loss of vision.  

In making the above determination, the Court relied upon its findings in Ardison v. Brown, 6 Vet. App. 405 (1994).  In that action, the Court held that when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the recurrence in order to provide a proper disability rating.  In applying Ardison to the appellant's claim, the Court explained that because the appellant received Botox treatment for his facial twitching, and since the facial twitching affected the appellant's field of vision (ptosis), the appellant should have undergone an examination immediately prior to the appellant's Botox treatment so that the Botox treatment effects would be minimized.  Thus, in accordance with this discussion by the Court, the claim will be returned to the RO so that a VA examination of the appellant may be performed prior to his Botox treatment.  

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) and the directions given to the Board by the Court.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Thus, the case is REMANDED to the RO for the following development: 

1.  The RO shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  A copy of all correspondence must be included in the claims file for review. 

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received by the appellant from June 2009 to the present, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained must be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

3.  The RO should schedule a VA eye examination in order to fully assess the current nature and severity of the appellant's service-connected ptosis of the left upper lid.  Prior to scheduling the eye examination, the RO must contact the appellant and discover when he is scheduled to undergo Botox treatment for his facial twitching and spasm of the left side of the face.  Once this information has been provided, the RO should schedule the appellant for the eye examination immediately prior to Botox treatment.  

It is important that the physician be provided with the claims folder and a copy of this remand for review in conjunction with the examination.  All indicated tests and special studies, to include corrected central visual acuity and visual field testing, should be done.  The examiner must provide a detailed description of the level of disfigurement caused by the service-connected ptosis of the left upper lid.  If the pupil is obscured, the degree of interference should be specified.  Unretouched photographs of the ptosis of the left eye should be accomplished and those photographs should be included in the claims folder for review.  The examiner is requested to fully describe all pathology and functional impairment, providing an explanation as to the cause or source of all symptoms identified.  A complete rationale for all opinions expressed should be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

4.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the comments asked therefor, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Hereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's private attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

